              EXHIBIT A




Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 1 of 37
                     EXHIBIT A




                                                                           11 of 39
   Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 2 of 37
Appellate Case: 17-2654 Page: 1 Date Filed: 11/15/2019 Entry ID: 4852854
                              No. 17-2654
     IN THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT

RONALD JOHN CALZONE,       :
    Plaintiff-Appellant,   :          On appeal from the United States
                           :          District Court for the Western
v.                         :          District of Missouri
                           :          NO. 2:16-CV-4278 (NKL)
DONALD SUMMERS, ET AL.,    :
     Defendants-Appellees. :
_________________________ :


      DECLARATION OF ALLEN DICKERSON REGARDING ATTORNEYS’ FEES



Under penalty of perjury, I, Allen Dickerson, declare as follows:

   1. I write this declaration to support the Motion for Attorneys’ Fees and
      Expenses filed pursuant to 42 U.S.C. § 1988, the Federal Rules of Appellate
      and Civil Procedure, and 8th Circuit Rule 47C.

   2. I am the legal director of the Institute for Free Speech and served as lead
      counsel in this matter. The Institute is a § 501(c)(3) organization with a
      nationwide, multijurisdictional, and exclusively pro bono legal practice.
      Consequently, neither I nor any employee of the Institute has a customary
      hourly rate.

   3. The following Institute employees provided legal services in connection with
      this case:

      a.   Allen Dickerson, Legal Director
      b.   Tyler Martinez, Attorney
      c.   Zac Morgan, Attorney
      d.   Owen Yeates, Attorney
      e.   Ryan Morrison, Attorney

   4. Mr. Morrison joined the Institute late in the progress of this matter, and the
      Institute does not seek to bill for his time.
                                         1
                                                                                       12 of 39
      Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 3 of 37
   Appellate Case: 17-2654 Page: 2 Date Filed: 11/15/2019 Entry ID: 4852854
5. I am legal director at the Institute for Free Speech, served as the supervisory
   attorney in this matter, and argued the case on appeal. I earned my J.D. from
   New York University School of Law in 2005, and joined the Institute in 2011
   after practicing with the law firms of O’Melveny & Myers and Kirkland &
   Ellis in New York City. As the Institute’s legal director, I have developed
   expertise in First Amendment law with an emphasis on political regulation.

6. Zac Morgan, who argued the case in district court, served as second chair on
   appeal, and was the principal draftsperson for the papers, earned his J.D.
   degree from George Mason University School of Law in 2012. Since October
   2012, he has been an attorney at the Institute for Free Speech.

7. Tyler Martinez earned his J.D. degree from the University of Colorado Law
   School in 2010. Upon graduating, Mr. Martinez established and ran his own
   law firm specializing in election laws and campaign finance compliance. Mr.
   Martinez joined the Institute as an attorney in 2012.

8. Owen Yeates earned his J.D. degree from Stanford Law School in 2011, then
   clerked for the Honorable Joseph Jerome Farris of the United States Court of
   Appeals for the Ninth Circuit and the Honorable Scott Matheson, Jr., of the
   United States Court of Appeals for the Tenth Circuit. Following his
   clerkships, he joined a Portland, Oregon, law firm with a nationwide practice
   as a patent litigator. Mr. Yeates joined the Institute as an attorney in 2015.

9. According to records maintained by the above-named attorneys, the following
   hours were expended in this matter, which are attached to this declaration as
   Ex. A-1. These hours do not include 37.0 hours of meetings, phone calls, and
   other work excluded in the exercise of billing judgment, nor do they include
   the significant time expended on administrative matters:

      a. Allen Dickerson: 76.6 hours on appeal, 12.0 hours in district court
         (88.6 hours)
      b. Tyler Martinez: 23.4 hours on appeal, 0.0 hours in district court
         (23.4 hours)
      c. Zac Morgan: 172.9 hours on appeal, 81.0 hours in district court
         (253.9 hours)
      d. Owen Yeates: 50.6 hours on appeal, 37.2 hours in district court
         (87.8 hours)

                                      2
                                                                                     13 of 39
   Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 4 of 37
Appellate Case: 17-2654 Page: 3 Date Filed: 11/15/2019 Entry ID: 4852854
   10.I am requesting a rate of $425/hr; Mr. Martinez and Mr. Yeates a rate of
      $400/hr; and Mr. Morgan a rate of $390/hr. These rates are consistent with
      this Court’s ruling in Childress v. Fox Associates, LLC, 932 F.3d 1165 (8th
      Cir. 2019), which granted a rate of $450 an hour for a case brought by counsel
      with ten years’ experience litigating on the subject matter before the court.

   11.Thus, I estimate that an award of $181,156 ($129,586 for appellate work and
      $51,570 for the matter in district court), represents a reasonable fee in this
      matter.

   12. The foregoing is true and correct to the best of my knowledge, and any
      expressions of opinion are based on my best professional judgment.

                          28 U.S.C. § 1746 Declaration

I, Allen Dickerson, counsel for the Ronald John Calzone, declare under penalty of
perjury under the laws of the United States of America that the foregoing is true and
correct.

                                Executed on: November 15, 2019

                                s/Allen Dickerson
                                Allen Dickerson




                                         3
                                                                                        14 of 39
      Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 5 of 37
   Appellate Case: 17-2654 Page: 4 Date Filed: 11/15/2019 Entry ID: 4852854
                  EXHIBIT A-1




                                                                           15 of 39
   Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 6 of 37
Appellate Case: 17-2654 Page: 5 Date Filed: 11/15/2019 Entry ID: 4852854
              Hours of Allen Dickerson, Calzone v. Hagan/Calzone v. Summers

 Date                          Description                      Total Hours
 4/19/2017                     Revise proposed stipulated       0.5
                               facts in light of comments
                               from State’s counsel.
 4/20/2017                     Phone conference with            0.3
                               State’s counsel re: stipulated
                               facts and preparation for
                               injunction hearing (0.2);
                               Correspond with same (0.1)
 4/21/2017                     Review research concerning       0.5
                               Supreme Court precedent on
                               governmental antifraud
                               interest (0.4); correspond w/
                               Z. Morgan re same (0.1)
 4/25/2017                     Attend hearing on permanent      0.4
                               injunction
 5/2/2017                      Review State’s opposition        1.6
                               brief; correspond with client
                               and co-counsel re: same
 5/5/2017                      Review and revise reply brief    2.9
                               before district court (2.7);
                               correspond w/ Z. Morgan and
                               O. Yeates re: same (0.2)
 5/6/2017                      Review changes to reply          2.6
                               brief, correspond w/ D.
                               Roland re: same (0.3); review
                               cases cited by State (0.9);
                               draft introductory portion of
                               brief (1.4)
 5/7/2017                      Review, revise, and finalize     2.0
                               reply brief
 6/26/2017                     Review court order denying       1.2
                               TRO; corresponded with co-
                               counsel RE same. (1.2)

Total Hours for Allen Dickerson in District Court: 12.0

 Date                          Description                      Total Hours
 9/13/2017                     Review and revise factual        2.3
                               section of appellate brief.
 9/17/2017                     Review and revise First          3.5
                               Amendment scrutiny
                               arguments.



                                                                              16 of 39
      Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 7 of 37
   Appellate Case: 17-2654 Page: 6 Date Filed: 11/15/2019 Entry ID: 4852854
9/19/2017                Review and revise opening         4.9
                         brief, including vagueness
                         arguments; (2.9); Review and
                         revise opening appendix.
                         (2.0)
9/21/2017                Finalize opening brief and        3.7
                         appendix for filing.
11/27/2017               Review Appellees’ brief on        1.7
                         appeal; correspond with co-
                         counsel and client re: same
11/28/2017               Conference with Z. Morgan         0.1
                         regarding case research for
                         reply brief
12/11/2017               Review and revise draft reply     3.6
                         brief; correspond w/ Z.
                         Morgan re: same
12/18/2017               Review and revise draft reply     2.2
                         brief; correspond w/ Z.
                         Morgan re: same
12/21/2017               Review and revise draft reply     3.8
                         brief; correspond w/ co-
                         counsel re: same
4/4/2018                 Review appellate record and       10.5
                         briefing; prepare for oral
                         argument
4/5/2018                 Prepare for oral argument         1.5
4/9/2018                 Prepare for oral argument         4.4
4/10/2018                Prepare for, deliver, and         4.0
                         review recording of oral
                         argument; discuss same with
                         client and co-counsel
11/28/2018               Review panel opinion,             3.8
                         correspond with client and
                         co-counsel re: next steps,
                         outline responses to panel
                         majority’s principal points
12/6/2018                Review draft of waiver            0.2
                         section for en banc petition
12/11/2018               Review and revise draft           1.1
                         petition for reconsideration en
                         banc
12/12/2018               Review, revise, and finalize      1.7
                         petition for reconsideration en
                         banc




                                                                             17 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 8 of 37
  Appellate Case: 17-2654 Page: 7 Date Filed: 11/15/2019 Entry ID: 4852854
 1/7/2019                     Review Appellees’ brief in      0.5
                              opposition to reconsideration
                              en banc
 1/28/2019                    Review court order granting     0.3
                              reconsideration en banc;
                              correspond with client and
                              co-counsel re: same
 4/9/2019                     Review court opinions,          3.6
                              record, and briefing and
                              prepare for oral argument
 4/10/2019                    Review court opinions,          5.0
                              record, and briefing and
                              prepare for oral argument
 4/11/2019                    Prepare for oral argument       3.0
 4/18/2019                    Prepare for oral argument       7.4
 4/19/2019                    Prepare for and deliver oral    2.5
                              argument
 11/1/2019                    Review en banc decision;        1.3
                              correspond with client and
                              co-counsel re: same

Total Hours for Allen Dickerson in Court of Appeals: 76.6




                                                                              18 of 39
      Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 9 of 37
   Appellate Case: 17-2654 Page: 8 Date Filed: 11/15/2019 Entry ID: 4852854
             Hours of Zac Morgan Calzone v. Hagan/Calzone v. Summers

Date                      Description                      Total Hours
9/7/2016                  Drafting federal complaint       4.6
10/17/2016                Research on TRO/irreparable      2.3
                          harm standard in the 8th Cir.
10/18/2016                Revising federal complaint in    7.9
                          response to comments from
                          A. Dickerson (2.7); Drafting
                          outline for TRO/preliminary
                          injunction brief (4.5);
                          Additional research into First
                          Amendment case law on
                          lobbying, and the
                          governmental interest
                          implicated in those cases
                          (0.7)
10/19/2016                Drafting suggestions in          7.8
                          support of TRO/preliminary
                          injunction
10/20/2016                Research on Younger (0.7);       3.9
                          Research into the scope of 8th
                          Circuit Minn. State Ethical
                          Practices Bd. v. NRA case
                          (0.2); Revising draft and
                          turning edits from D. Roland
                          (3.0)
10/21/2016                Cite-checking the complaint      8.5
                          (0.8); Building index of
                          exhibits for complaint (0.2);
                          Prepare civil cover sheet
                          (0.1); Prepare verification
                          statement (0.1); Respond to
                          client edits on complaint
                          (0.3); Review cite checks
                          from O. Yeates and T.
                          Martinez (0.5); Compiling
                          exhibits in PDF form for
                          filing (0.4); Email
                          correspondence with client
                          and co-counsel regarding re:
                          current drafts (0.1);
                          Finalizing edits (2.2), build
                          and edit tables (0.8) final
                          read-through of all documents
                          (1.5), preparation for filing


                                                                             19 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 10 of 37
  Appellate Case: 17-2654 Page: 9 Date Filed: 11/15/2019 Entry ID: 4852854
                         (0.5), communication with
                         client re: such (0.2), emails
                         regarding PHV (0.3),
                         communication with D.
                         Roland re: same (0.2); Final
                         edits before filing (0.3)
12/28/2016               Preparation for telephonic       2.3
                         hearing (2.0); Telephonic
                         hearing (0.3)
1/30/2017                Preparation for telephonic       1.7
                         hearing (1.3); Telephonic
                         hearing (0.4)
1/31/2017                Preparation for hearing,         6.5
                         reviewing record, collecting
                         quotations and cases
2/1/2017                 Preparation for hearing,         5.2
                         reviewing record, collecting
                         quotations and cases
2/2/2017                 Build argument binder (0.5);     1.5
                         Review argument binder and
                         filed material in preparation
                         for hearing (1.0)
2/3/2017                 Preparation for hearing (3.1);   3.9
                         Telephonic hearing on TRO
                         (0.6); Email with client and
                         co-counsel (0.2)
2/7/2017                 Phone conference with client,    0.5
                         D. Roland, O.Yeates
2/8/2017                 Meet-and-confer with             0.2
                         Defendants’ counsel
3/7/2017                 Status conference                0.1
4/10/2017                Phone conference with O.         0.4
                         Yeates (0.4)
4/20/2017                Phone conference with            0.2
                         Defendants’ counsel and A.
                         Dickerson and O. Yeates
4/22/2017                Research into governmental       3.0
                         interest standard
4/23/2017                Preparation for hearing          5.0
4/24/2017                Preparation for hearing (2.5);   5.0
                         Travel for hearing (3.5)
4/25/2017                Hearing in Jefferson City        0.4
5/2/2017                 Read and review State’s          0.1
                         suggestions in opposition




                                                                             20 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 11 of 37
 Appellate Case: 17-2654 Page: 10 Date Filed: 11/15/2019 Entry ID: 4852854
 5/3/2017                     Research for suggestions in       7.0
                              reply (0.8); Draft suggestions
                              in reply (6.2)
 5/4/2017                     Review and edit draft             0.3
                              suggestions in reply
 5/5/2017                     Edits on suggestions,             0.1
                              circulate to client and counsel
 5/6/2017                     Respond to edits from D.          2.1
                              Roland (0.5); Additional edits
                              and research for suggestions
                              (1.6)
 5/7/2017                     Additional edits and research     0.5
                              for suggestions

Total Hours for Zac Morgan in District Court: 81.0

 Date                         Description                       Total Hours
 8/22/2017                    Research into the application     4.2
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/23/2017                    Research into the application     3.0
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/24/2017                    Research into the application     3.0
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/28/2017                    Research into the application     3.5
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/29/2017                    Research into the application     5.3
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/30/2017                    Research into the application     4.0
                              of United States v. Harriss
                              throughout the federal and
                              state courts
 8/31/2017                    Research into the application     4.0
                              of United States v. Harriss
                              throughout the federal and
                              state courts



                                                                              21 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 12 of 37
  Appellate Case: 17-2654 Page: 11 Date Filed: 11/15/2019 Entry ID: 4852854
9/1/2017                 Research into the application     3.6
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/5/2017                 Research into the application     4.0
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/6/2017                 Research into the application     5.5
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/7/2017                 Research into the application     4.0
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/8/2017                 Research into the application     4.0
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/10/2017                Research into the application     2.5
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/11/2017                Research into the application     7.2
                         of United States v. Harriss
                         throughout the federal and
                         state courts
9/12/2017                Meeting with T. Martinez          8.2
                         regarding opening brief on
                         appeal       (0.1);    Drafting
                         governmental interest and
                         tailoring sections of the
                         opening brief (8.1)
9/18/2017                Assembling joint appendix         4.5
                         (1.0); Responding to edits and
                         suggestions to brief from A.
                         Dickerson, drafting vagueness
                         section of the brief (3.5)
9/19/2017                Review of current draft of        0.3
                         opening brief on appeal
9/20/2017                Cite checking section I and       6.0
                         standard of review; building
                         table of authorities (1.5);
                         building addendum, turning
                         edits to brief, responding to


                                                                             22 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 13 of 37
 Appellate Case: 17-2654 Page: 12 Date Filed: 11/15/2019 Entry ID: 4852854
                         comments from client and co-
                         counsel on various sections of
                         brief, research into local rules
                         for filing requirements (4.5)
9/21/2017                Cite checking brief and filing     2.0
                         requirements
11/27/2017               Read Defendants’ opposition        0.5
                         brief
11/28/2017               Read Smith v. City of San Jose     0.6
                         (0.5); meeting with A.
                         Dickerson regarding Smith
                         (0.1)
12/6/2017                Research for reply brief (3.5);    4.5
                         drafting reply brief (1.0)
12/7/2017                Drafting reply brief               8.1
12/8/2017                Drafting reply brief (6.5);        6.8
                         drafting motion for extension
                         of time (0.3)
12/12/2017               Respond to edits on brief from     5.5
                         A. Dickerson and continue
                         drafting reply brief
12/13/2017               Drafting reply brief               6.5
12/14/2017               Drafting reply brief               3.2
12/19/2017               Drafting reply brief (6.8);        7.2
                         reviewing edits on brief from
                         A. Dickerson (0.4)
12/20/2017               Building skeleton tables for       0.5
                         brief
12/21/2017               Reviewing edits, building          2.5
                         final       tables,     drafting
                         certificates, finalizing for
                         filing
4/9/2018                 Printing out materials for A.      5.3
                         Dickerson in advance of
                         argument (0.1); Travel to St.
                         Louis for oral argument (3.5);
                         research for A. Dickerson in
                         advance of argument (0.4);
                         build timeline on designation
                         argument for A. Dickerson
                         (0.5); review record in
                         advance of argument (0.8)
4/10/2018                Discuss argument with A.           1.0
                         Dickerson (0.5); Attend oral
                         argument in St. Louis (0.5).



                                                                             23 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 14 of 37
 Appellate Case: 17-2654 Page: 13 Date Filed: 11/15/2019 Entry ID: 4852854
 4/11/2018                   Travel back to Alexandria,          4.5
                             Virginia
 11/28/2018                  Read 8th Circuit panel opinion      2.5
                             (0.5); research on waiver (2.0)
 12/4/2018                   Drafting waiver section of          4.0
                             petition for rehearing en banc
 12/5/2018                   Drafting waiver section of          4.4
                             petition for rehearing en banc
 12/6/2018                   Drafting on petition for            0.3
                             rehearing en banc
 12/7/2018                   Drafting on petition for            1.5
                             rehearing en banc
 12/8/2018                   Drafting on petition for            4.0
                             rehearing en banc
 12/10/2018                  Drafting on petition for            3.3
                             rehearing en banc
 12/11/2018                  Review edits on petition from       1.1
                             O. Yeates and send to A.
                             Dickerson for review (0.7);
                             review     edits    from       A.
                             Dickerson (0.4)
 12/12/2018                  Review edits from D. Roland         4.8
                             and email correspondence
                             with A. Dickerson and O.
                             Yeates regarding such (0.3);
                             Cite-checking, review of local
                             rules, preparing to file (4.5)
 4/17/2019                   Preparing argument binders,         3.0
                             reviewing cases, etc. in
                             advance of en banc hearing
 4/18/2019                   Travel to St. Louis for en banc     4.0
                             argument
 4/19/2019                   Oral argument (0.5); travel         4.5
                             back to Alexandria, Virginia
                             (4.0)

Total Hours for Zac Morgan in Court of Appeals: 172.9




                                                                              24 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 15 of 37
  Appellate Case: 17-2654 Page: 14 Date Filed: 11/15/2019 Entry ID: 4852854
              Hours of Tyler Martinez, Calzone v. Hagan/Calzone v. Summers

 Date         Tasks                                                               Hours
 9/12/2017    Research/Draft Standard of Review for Opening Brief (5.9);          6.0
              Meeting with Z. Morgan re: Opening Brief Draft (0.1)
 9/13/2017    Research/Draft Standard of Review for Opening Brief (5.8)           5.8
 9/18/2017    Correspond w/ A. Dickerson, Z. Morgan, O. Yeates re:                6.5
              required edits to the Opening Brief (0.1); Editing and redrafting
              Opening Brief (5.4); Editing and compiling Joint Appendix
              Volumes (1.0)
 9/20/2017    Cite-checking Facts Section of Opening Brief (3.1); Editing         3.2
              Introduction to Opening Brief (0.1)
 9/21/2017    Final Grammar Check of Opening Brief (1.9)                          1.9

Total Hours for Tyler Martinez in Court of Appeals: 23.4




                                                                                          25 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 16 of 37
  Appellate Case: 17-2654 Page: 15 Date Filed: 11/15/2019 Entry ID: 4852854
             Hours of Owen Yeates, Calzone v. Hagan/Calzone v. Summers

Date                       Description                        Total Hours
10/26/2016                 Attend telephonic status           1.2
                           conference;      advised      A.
                           Dickerson and Z. Morgan on
                           outcome of conference (0.7);
                           Drafted email to client about
                           conference (0.5)
12/28/2016                 Attended telephonic status         0.4
                           conference (0.3); Prepared
                           notes on conference and sent
                           notes to A. Dickerson and D.
                           Roland (0.1)
1/30/2017                  Attended telephonic status         0.4
                           hearing
2/2/2017                   Research for TRO hearing:          8.3
                           searching for precedents on
                           unpaid vs. paid lobbying
2/3/2017                   Attended TRO telephonic            0.6
                           hearing
2/7/2017                   Reviewed consent decree and        3.1
                           motion in other cases; distilled
                           to outline with most important
                           points; researched third party
                           standing regarding consent
                           decrees       (2.6);      Phone
                           conference with co-counsel
                           and client (0.5)
2/8/2017                   Meet-and-confer            with    0.2
                           Defendants’ counsel
3/6/2017                   Preparing        for      status   1.3
                           conference
3/7/2017                   Preparing        for      status   0.4
                           conference      (0.3);    Status
                           conference (0.1)
3/8/2017                   Reviewing proposed facts for       0.1
                           summary judgment (0.1)
4/4/2017                   Reviewing proposed facts,          2.4
                           revising, and sending to Z.
                           Morgan (1.0); Preparing pro
                           hac vice application for A.
                           Dickerson (1.4)
4/10/2017                  Preparing for strategy call;       5.8
                           reviewing              proposed
                           undisputed facts (0.5); Call


                                                                             26 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 17 of 37
 Appellate Case: 17-2654 Page: 16 Date Filed: 11/15/2019 Entry ID: 4852854
                              with Z. Morgan; preparing for
                              hearing (0.4); Conference call
                              with Z. Morgan and A.
                              Dickerson (0.4); Researching
                              cases regarding registration
                              requirements and the First
                              Amendment (2.2); Reviewing
                              cases citing Thomas v. Collins
                              (2.3)
 4/11/2017                    Legal       research      about    5.8
                              registration      requirements
                              under the First Amendment
                              (2.4); Reviewing cases citing
                              Buckley v. Am. Constitutional
                              Law         Found.        (1.4);
                              Researching strict scrutiny
                              and lobbying (2.0)
 4/12/2017                    Legal research on registration     4.2
                              of volunteers (2.1); Reviewing
                              complaint and exhibits thereto
                              (2.1)
 4/20/2017                    Phone conference with co-          0.7
                              counsel and Defendants’
                              counsel (0.2); Reviewing joint
                              stipulation (0.5)
 5/5/2017                     Reviewing suggestions in           0.8
                              reply
 5/6/2017                     Reviewing and suggesting           0.5
                              edits
 5/7/2017                     Reviewing and suggesting           1.0
                              edits

Total Hours for Owen Yeates in District Court: 37.2

 Date                         Description                        Total Hours
 9/5/2017                     Begin reviewing items to draft     2.7
                              factual and procedural history
                              (0.8); Drafting (1.9)
 9/8/2017                     Revising statement of facts        0.8
 9/11/2017                    Revising factual history (1.3);    3.2
                              finished revising factual
                              history section (1.9)
 9/12/2017                    Revising factual history (1.4);    4.1
                              Revising factual history,
                              reviewing Harriss decision,
                              district court decisions (2.7)


                                                                               27 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 18 of 37
  Appellate Case: 17-2654 Page: 17 Date Filed: 11/15/2019 Entry ID: 4852854
9/13/2017                Revising factual history in          4.6
                         light of A. Dickerson
                         comments,        research      on
                         legislative witness testimony
                         practices in other states,
                         research      on     scope      of
                         Administrative            Hearing
                         Commission             authority;
                         drafting new introduction
                         (4.1); Finish revising and send
                         to A. Dickerson for review
                         (0.5)
9/18/2017                Revising background section          5.1
                         of opening brief on appeal
9/19/2017                Cite-checking                        0.8
9/20/2017                Cite-checking               (3.7);   7.2
                         reviewing          draft        of
                         introduction (0.2); finishing
                         cite-checking (3.3)
9/21/2017                Reviewing local rules and            3.7
                         addendum, appendix for
                         compliance;              prepared
                         application for admission to
                         take to notary (2.8); reviewing
                         brief for compliance (0.9)
9/25/2017                Checking on the status of            0.3
                         filing of transcripts
9/26/2017                Reviewing federal rules and          1.1
                         local rules on filing of
                         appendix
11/28/2017               Reviewing opening brief,             0.4
                         begin reading Appellees’
                         opposition
11/29/2017               Reviewing             Appellees’     1.5
                         response
12/19/2017               Reviewing and suggesting             1.1
                         edits to reply brief
12/5/2018                Reviewing draft of waiver            0.7
                         arguments
12/6/2018                Legal research into lack of          2.3
                         evidence       and       exacting
                         scrutiny
12/7/2018                Legal research into lack of          0.9
                         evidence       and       exacting
                         scrutiny



                                                                             28 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 19 of 37
 Appellate Case: 17-2654 Page: 18 Date Filed: 11/15/2019 Entry ID: 4852854
 12/10/2018                   Research      on   conclusory    6.1
                              arguments (3.2); Reviewing
                              petition, sending suggestions
                              on petition to Z. Morgan (2.9)
 12/11/2018                   Reviewing changes to petition    0.4
                              from A. Dickerson (0.4);
 12/12/2018                   Reviewing rules for filing,      2.2
                              reviewing transcript to verify
                              quotes from argument are
                              correct
 11/1/2019                    Reviewing en banc decision       1.4

Total Hours for Owen Yeates in Court of Appeals: 50.6




                                                                              29 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 20 of 37
  Appellate Case: 17-2654 Page: 19 Date Filed: 11/15/2019 Entry ID: 4852854
                     EXHIBIT B




                                                                           30 of 39
  Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 21 of 37
Appellate Case: 17-2654 Page: 1 Date Filed: 11/15/2019 Entry ID: 4852854
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE EIGHTH CIRCUIT

RONALD JOHN CALZONE,

                     Plaintiff,

       v.                                  Case No. 17-2654
                                           On appeal from the United States
DONALD SUMMERS, et al.,                    District Court for the Western District
                                           of Missouri,
                     Defendants.           No. 2:16-cv-4278 (Loughrey, J.)




        Declaration of David Roland Regarding Attorneys’ Fees




   Under penalty of perjury, I, David Roland, declare as follows:

1. I write this declaration to support the Motion for Attorneys’ Fees and

   Expenses pursuant to 42 U.S.C. § 1988 and the Federal Rules of Appellate

   and Civil Procedure, and Rule 47C of this Court.

2. I have been the director of litigation for the Freedom Center of Missouri since

   October 2010. The Freedom Center is a § 501(c)(3) organization focused on

   defending the constitutional rights of Missourians in state and federal court;

   the Freedom Center offers its services pro bono, so its attorneys do not charge

   its clients a regular hourly rate.

3. I request an hourly rate of $425, which is fair and reasonable in light of the

   hourly rates customarily charged by attorneys in this jurisdiction with similar

   training, experience, and responsibilities, handling matters of this nature and

                                                        FREEDOM CENTER OF MISSOURI
   Roland Attorney Fee Declaration                          14779 Audrain Road 815    31 of 39
                                        Page 1 of 3
          Case No. 17-2654                                   Mexico, Missouri 65265
  Case 2:16-cv-04278-NKL Document 61-1 Filed          01/30/20   Page 22 of 37
                                                                (314) 604-6621
Appellate Case: 17-2654 Page: 2 Date Filed: 11/15/2019 Entry ID: 4852854
   complexity.

4. My fourteen-year legal career has been almost exclusively devoted the pro

   bono representation of clients for the advancement of constitutional freedoms

   and government transparency, with a particular emphasis on liberties

   protected by the First Amendment. In addition to my work with the Freedom

   Center of Missouri, I served for eighteen months as the Director of the

   Theodore L. Stiles Center for Liberty in Olympia, Washington. Before that, I

   spent three and a half years as a Staff Attorney in the national headquarters

   for the Institute for Justice in Washington, DC. While in law school I clerked

   for both the Institute for Justice and the Becket Fund for Religious Liberty,

   as well as authoring a series of essays published by the Freedom Forum First

   Amendment Center in Nashville, Tennessee.

5. My records show that I devoted at least 94.2 hours to the successful resolution

   of this matter.

6. Multiplying my expected hourly rate by the number of hours worked in

   relation to this matter, I estimate that an award of $40,035.00 would be

   reasonable and appropriate.

7. The hourly rate and hours reflected in this declaration and the attached

   timesheet are customary, reasonable, and were necessary to represent the

   Appellant’s interests in this matter.

8. The foregoing is true and correct to the best of my knowledge, and any

   expressions of opinion are based on my best professional judgment.



                                                      FREEDOM CENTER OF MISSOURI
   Roland Attorney Fee Declaration                        14779 Audrain Road 815     32 of 39
                                      Page 2 of 3
          Case No. 17-2654                                 Mexico, Missouri 65265
  Case 2:16-cv-04278-NKL Document 61-1 Filed        01/30/20   Page 23 of 37
                                                              (314) 604-6621
Appellate Case: 17-2654 Page: 3 Date Filed: 11/15/2019 Entry ID: 4852854
                                  28 U.S.C. § 1746 Declaration



I, David Roland, counsel for the Ronald John Calzone, declare under penalty of

perjury under the laws of the United States of America that the foregoing is true and

correct.


                                         Executed on: November 15, 2019

                                         s/David Roland
                                         David Roland




                                                                 FREEDOM CENTER OF MISSOURI
       Roland Attorney Fee Declaration                               14779 Audrain Road 815    33 of 39
                                                 Page 3 of 3
              Case No. 17-2654                                        Mexico, Missouri 65265
     Case 2:16-cv-04278-NKL Document 61-1 Filed                01/30/20   Page 24 of 37
                                                                         (314) 604-6621
   Appellate Case: 17-2654 Page: 4 Date Filed: 11/15/2019 Entry ID: 4852854
                  EXHIBIT B-1




                                                                           34 of 39
  Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 25 of 37
Appellate Case: 17-2654 Page: 5 Date Filed: 11/15/2019 Entry ID: 4852854
             Hours of David Roland, Calzone v. Hagan/Calzone v. Summers

Date                      Description                         Total Hours
                          Exchanged emails with Morgan
10/8/2016                                                     0.2
                          regarding drafting of Complaint.
                          Received and revised initial
10/18/2016                draft of Complaint; emailed         4.5
                          draft back to Morgan.
                          Received, reviewed, and revised
10/20/2016                draft of TRO Brief; emailed         2.3
                          draft back to Morgan
                          Received and reviewed several
                          draft filings, corresponded with
10/21/2016                                                    3.0
                          co-counsel and client in
                          preparation for filing.
                          Corresponded with co-counsel
10/24/2016                about mandatory mediation and       0.6
                          pro hac vice motions.
                          Notified co-counsel that pro hac
                          vice motions had been granted.
                          Received and responded to
                          emails regarding a telephone
                          conference on our request for a
10/25/2016                                                    4.8
                          TRO; began preparing to handle
                          the     telephone     conference.
                          Corresponded with Client and
                          co-counsel regarding possibility
                          of amending Complaint.
                          Finished preparing for TRO
                          telephone             conference.
                          Participated in TRO telephone
10/26/2016                                                    6.6
                          conference, corresponded with
                          co-counsel about the call and the
                          judge's decision to abstain.
                          Exchanged emails with client
                          and co-counsel about possible
11/2/2016                                                     0.3
                          ways of avoiding Younger
                          abstention.
                          Exchanged flurry of emails with
12/19/2016                client and co-counsel regarding     0.6
                          upcoming status conference




                                                                             35 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 26 of 37
  Appellate Case: 17-2654 Page: 6 Date Filed: 11/15/2019 Entry ID: 4852854
                        Phone      call     with     Ethics
                        Commission in which they
                        stated that they were rejecting
                        second      complaint       against
1/13/2017               Calzone; notified co-counsel of       0.4
                        this development and discussed
                        implications for federal lawsuit.
                        Received and reviewed Status
                        Update prepared by Morgan.
                        Received and reviewed notes
                        from telephone conference,
                        court order setting case for TRO
                        hearing          on         2/3/17.
1/30/2017               Corresponded with co-counsel          0.6
                        and client regarding progress of
                        the case, issues most likely to
                        affect the judge's decision on the
                        TRO, and best route forward.
                        Received,       reviewed,      and
2/1/2017                approved        proposed      joint   0.2
                        stipulations.
                        Participated in teleconference
                        hearing on TRO; corresponded
2/3/2017                with co-counsel and client            1.2
                        regarding the hearing and the
                        prospect of settling the case
                        Participated in call with
                        opposing counsel regarding
2/8/2017                potential              settlement;    0.2
                        corresponded with co-counsel
                        afterward.
                        Received,       reviewed,      and
                        approved draft Status Report to
2/11/2017                                                     0.2
                        court regarding potential for
                        settlement
                        Received and reviewed court
                        order        denying         TRO;
3/1/2017                                                      0.5
                        corresponded with co-counsel
                        and client.
                        Participated in teleconference
3/7/2017                                                      0.2
                        with court
                        Received and reviewed email
                        from client regarding possible
3/10/2017               conflict of interest with judge;      0.4
                        corresponded with co-counsel
                        about this issue.


                                                                             36 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 27 of 37
  Appellate Case: 17-2654 Page: 7 Date Filed: 11/15/2019 Entry ID: 4852854
                             Received and reviewed emails
                             from co-counsel and client
 4/10/2017                   regarding the record for the         0.3
                             upcoming hearing on Permanent
                             Injunction.
                             Corresponded with co-counsel
 4/12/2017                   and client regarding potential for   0.2
                             stipulated record.
                             Attended hearing on Permanent
                             Injunction in Jefferson City;
 4/25/2017                                                        6.3
                             discussed with co-counsel and
                             client.
                             Received and reviewed filings
                             related to opposing counsel's
                             Motion for Leave to File Out of
 5/2/2017                                                         1.2
                             Time and Suggestions in
                             Opposition; corresponded with
                             co-counsel about same.
                             Reviewed        and       revised
 5/5/2017                                                         2.5
                             Suggestions in Reply.
                             Reviewed       and      approved
 5/7/2017                                                         0.7
                             Suggestions in Reply
                             Received and reviewed court
                             order denying motion for
 6/26/2017                   Permanent             Injunction;    1.1
                             corresponded with co-counsel
                             and clients regarding same.

Total Hours for David Roland in District Court: 39.1


 Dates                       Description                          Total Hours
                             Reviewed       Joint    Appendix
 9/19/2017                                                        2.8
                             documents.
                             Received and reviewed draft of
                             Eighth Circuit initial brief; did
 9/20/2017                                                        3.1
                             some research regarding cases
                             cited therein.
                             Received        and      reviewed
 9/21/2017                   addendum and final draft of          2.0
                             Eighth Circuit initial brief.
                             Received and reviewed Ethics
                             Commission's Eighth Circuit
 11/27/2019                                                       1.5
                             brief; researched cases cited in
                             that brief.



                                                                                37 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 28 of 37
   Appellate Case: 17-2654 Page: 8 Date Filed: 11/15/2019 Entry ID: 4852854
                        Corresponded with co-counsel
12/11/2017              about Motion for Extension of        0.2
                        Time.
                        Received and reviewed draft of
12/19/2017                                                   0.9
                        Eighth Circuit reply brief.
                        Began revising Eighth Circuit
12/20/2017              reply brief; corresponded with       5.3
                        co-counsel about same.
                        Continued and finished revising
12/21/2017                                                   16.6
                        Eighth Circuit reply brief.
                        Attended oral argument at
                        Eighth Circuit; reviewed audio
4/10/2018               recording of argument and            7.1
                        corresponded with co-counsel
                        regarding same.
                        Corresponded with co-counsel
                        regarding possibility that Eighth
8/23/2018               Circuit might attempt to certify     0.3
                        statutory question to the
                        Missouri Supreme Court.
                        Received and reviewed Eighth
                        Circuit opinion; corresponded
11/28/2018                                                   1.1
                        with co-counsel and client about
                        the same.
                        Discussed the Eighth Circuit
11/29/2018                                                   1
                        opinion further with client.
                        Received,       reviewed,      and
                        approved Petition for Rehearing;
12/11/2018                                                   2.6
                        researched several cases cited
                        therein.
                        Received and reviewed motion
                        for leave to file amicus brief and
                        proposed amicus brief in support
12/19/2018                                                   0.4
                        of rehearing filed by Private
                        Citizen, Inc., and Convention of
                        States Action.
                        Received and reviewed court
                        order requesting response to
12/27/2018              petition       for      rehearing;   0.6
                        corresponded with co-counsel
                        and client regarding same.
                        Received and reviewed Ethics
1/7/2019                Commission's        response    to   0.4
                        Petition for Rehearing En Banc.




                                                                             38 of 39
    Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 29 of 37
  Appellate Case: 17-2654 Page: 9 Date Filed: 11/15/2019 Entry ID: 4852854
                            Received and Reviewed court
                            order granting Petition for
 1/28/2019                  Rehearing        En        Banc;   0.5
                            corresponded with co-counsel
                            and client regarding the same.
                            Corresponded with co-counsel
 2/7/2019                   regarding filing of briefs for     0.2
                            rehearing en banc.
                            Attended oral argument at
                            Eighth Circuit; reviewed audio
 4/19/2019                  recording of argument and          6.8
                            corresponded with co-counsel
                            regarding same.
                            Received and reviewed Eighth
                            Circuit opinion; corresponded
 11/1/2019                                                     1.7
                            with co-counsel and client about
                            the same.

Total Hours for David Roland in Court of Appeals: 55.1




                                                                              39 of 39
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 30 of 37
  Appellate Case: 17-2654 Page: 10 Date Filed: 11/15/2019 Entry ID: 4852854
                  EXHIBIT B




Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 31 of 37
                              No. 17-2654
     IN THE UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT

RONALD JOHN CALZONE,       :
    Plaintiff-Appellant,   :           On appeal from the United States
                           :           District Court for the Western
v.                         :           District of Missouri
                           :           NO. 2:16-CV-4278 (NKL)
DONALD SUMMERS, ET AL.,    :
     Defendants-Appellees. :
_________________________ :


 DECLARATION OF CHARLES W. HATFIELD IN SUPPORT OF MOTION OF RONALD
          JOHN CALZONE FOR ATTORNEY’S FEES AND EXPENSES




       Charles W. Hatfield, of lawful age and being duly sworn upon his oath,
states as follows.

      1.     I have been an attorney licensed to practice law in Missouri since

1993. Currently, I am a partner with Stinson LLP (“Stinson”) practicing in the

firm’s Jefferson City office. I am a member of the firm's Finance Committee, the

managing partner of the Jefferson City office, and chair of the firm's Government

Solutions and Financial Services and Class Actions Practice Groups.

      2.     I graduated from the University of Missouri-Columbia School of Law

in 1993 and have practiced in Jefferson City, Missouri, for my entire career, first




                                          1
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 32 of 37
   Appellate Case: 17-2654 Page: 1 Date Filed: 11/29/2019 Entry ID: 4856871
with the State of Missouri (1993-2003) and then with the firm currently known 1 as

Stinson (2003-Present).

          3.     Prior to joining Stinson, I served as Chief of Staff and Counsel to the

Missouri Attorney General in Jefferson City. In that position, I participated in and

supervised a broad range of complex litigation and policy matters, and represented

multiple state agencies in significant cases. One of the responsibilities of the office

of the Missouri Attorney General is to defend the validity of state statutes, and as

such, I acquired in-depth and extensive experience with constitutional issues and

Missouri law.

          4.     I am admitted to practice in Missouri, Kansas, the Eastern and

Western Districts of the U.S. District Court in Missouri, the District of Kansas, this

honorable Court and the United States Supreme Court.

          5.     I have previously successfully litigated challenges to Missouri

campaign finance law brought under 42 U.S.C § 1983. I was lead counsel in the

matters of Missouri Electric Cooperatives vs. State of Missouri, et. al. Case No.

2:16-cv-04332 (W.D.Mo. 2017) (consolidated with Free and Fair Election Fund

vs. State of Missouri) Legends Bank, et al. v. State of Missouri, et al., 361 S.W.3d

383 (Mo. 2012) and Trout v. State, 231 S.W.3d 140 (Mo. 2007).




1   Previously known as Stinson Leonard Street.


                                                  2
        Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 33 of 37
      Appellate Case: 17-2654 Page: 2 Date Filed: 11/29/2019 Entry ID: 4856871
      6.     I am a Martindale-Hubbell AV rated attorney. I am listed in Best

Lawyers in America for Commercial Litigation, Not for Profit Law and

Government Relations. I have first-chaired more than 20 appeals to the Missouri

Supreme Court on various issues related to Missouri government. I regularly

litigate and advise clients in the area of Missouri ethics and campaign law.

      7.     As a practice group leader and member of my firm’s finance

committee, I regularly review hourly rates for my firm and other firms by

consulting rates published by Missouri Lawyer’s Weekly and other commercial

services that track hourly rates approved in Missouri.

      8.     I have previously submitted testimony concerning attorney fees in

Missouri state courts and in the Western District of Missouri. My testimony is

referenced in the order on attorney’s fees in Trinity Lutheran Church of Columbia,

Inc. v. Comer, 2018 WL 5848994.

      9.     My private practice representation has continuously occurred in

Jefferson City, Missouri and my rates have been set to reflect that practice. I

regularly appear in the central division of the Western District of Missouri, in this

honorable Court and numerous mid-Missouri venues. Based on my knowledge of

other Mid-Missouri practitioners, my rate is toward the high end of the market, but

it is within a reasonable range for attorneys focusing on complex cases and high

profile disputes.


                                          3
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 34 of 37
   Appellate Case: 17-2654 Page: 3 Date Filed: 11/29/2019 Entry ID: 4856871
      10.    I have reviewed the hourly rate used in the lodestar calculation

submitted by Plaintiff Calzone’s attorneys as well as the qualifications of those

attorneys.

      11.    Based on my knowledge of hourly rates charged (and collected) in

Missouri by attorneys of similar experience and competence, the hourly rates of

$425 for attorneys Dickerson and Roland, $400 for attorneys Martinez and Yeates,

and $390 for attorney Morgan are reasonable and within a normal range charged

and collected.

      12.    By way of example, my current hourly rate for this type of work—

which clients regularly pay in my market—is $595. Partners at my firm with

similar experience to Mr. Roland and Mr. Dickerson regularly charge and collect

rates between $400 and $500 an hour.

      13.    Missouri Electric Cooperatives vs. State of Missouri, et. al. Case No.

2:16-cv-04332 (W.D.Mo. 2017) involved a suit against the Missouri Ethics

Commission and litigation similar to that involved here (although the Supreme

Court denied certiorari in that case).

      14.    In that case, on behalf of the plaintiffs, I requested hourly rates of

$570 for myself and rates between $565 and $380 for other partners at my firm. At

the time of this request, proceedings in this honorable Court were concluded and




                                           4
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 35 of 37
   Appellate Case: 17-2654 Page: 4 Date Filed: 11/29/2019 Entry ID: 4856871
the total amount of fees requested was $231,261.50. Case 2:16-cv-04332-ODS

Document 124.

      15.    After additional fees were incurred during briefing to the United

States Supreme Court, the State of Missouri stipulated to, and the District Court

approved, fees of $265,194 for the Free and Fair Election Plaintiffs (a companion

case) and $241,465.92 for the Missouri Electric Cooperatives Plaintiffs. Id.

document 134.

      16.    As acknowledged by the District Court in Trinity Lutheran, the type

of work at issue in this case normally justifies a higher rate than was approved

there. Moreover, the Court’s approved fees in that case were at or near the low end

of reasonable rates for Missouri attorneys with this level of experience.

      17.    Based on my knowledge and experience, these types of cases are a

risk for the firms undertaking them (and this one certainly was) but they present

important policy issues. If the Courts wish to have high caliber advocacy in these

cases, they should award hourly rates that encourage lawyers to take on these types

of cases. That means awarding hourly rates that are at least market and preferably

toward the high end of market.

      18.    The rates used in Mr. Calzone’s fee request are quite reasonable and

the Court should use those hourly rates in calculating the lodestar amounts.




                                          5
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 36 of 37
   Appellate Case: 17-2654 Page: 5 Date Filed: 11/29/2019 Entry ID: 4856871
      19.    Conversely, the State’s suggested hourly rates ($300 for highly

experienced attorneys) are unreasonably low for the market and would discourage

competent, experienced attorneys from taking on these types of case.

      20.    The foregoing is true and correct to the best of my knowledge, and my

expressions of opinion are my best professional judgment and offered as an officer

of the Court to assist the Court in its analysis.


      28 U.S.C. § 1746 Declaration

      I, Charles W. Hatfield, a member of the bar of Missouri and admitted to

practice before this Court declare under penalty of perjury under the laws of the

United States of America that the foregoing is true and correct.

      Executed on: November 29, 2019

      /s/ Charles W. Hatfield

      Charles W. Hatfield, Mo. Bar No. 40363




                                            6
     Case 2:16-cv-04278-NKL Document 61-1 Filed 01/30/20 Page 37 of 37
   Appellate Case: 17-2654 Page: 6 Date Filed: 11/29/2019 Entry ID: 4856871
